This writer is of opinion that, when the trial court gave the jury an instructed verdict in favor of the defendants J. W. Meeker, J. R. Meeker and Western Oil Corporation, all of which appears in the court's charge and on which charge the jury, agreeable to the court's instruction, returned a verdict for said three defendants, the trial court, even though he later determined that he had erroneously so instructed the jury, had no authority to ignore, or set aside, that verdict and render judgment against all of the defendants upon the strength of the verdict which disposed of issues that support a judgment only as against the defendant who is involved in the fact issues that were submitted.
The writer is of opinion that the trial court had authority only to set aside the verdict and to order a new trial.
The judgment as against J. W. Meeker, J. R. Meeker and Western Oil Corporation is manifestly erroneous because, under Art. 2211, Vernon's Civ.Statutes, which statute provides the only right and power of a trial court to render judgment notwithstanding the verdict, it is distinctly stated that "the Court may render judgment non obstante veredicto if a directed verdict would have been proper, and provided further that the court may * * * disregard any Special Issue Jury Finding that has no support in the evidence."
Taking the first part of this statute, it is obvious that the judgment is erroneous if bottomed on that provision.
The only theory, under the forepart of the statute, whereupon the trial court had the authority and power to render judgment against these three defendants not-withstanding the verdict that was returned *Page 519 
is that the trial court should have given the jury an instructed verdict in favor of the plaintiffs as against these three defendants.
It is obvious that this could not be done because there could not be, in the very nature of the suit before us, even on the theory of the plaintiffs, any liability on the part of these three defendants unless and until a verdict was returned warranting a judgment against the fourth defendant, whose liability must be measured by the findings of the jury on the issues that involved such defendant.
The writer does not believe that any one could reasonably contend that the trial court should have instructed the jury to find for the plaintiffs as against these three defendants, in this case, where the liability of such defendants rests solely upon the theory that they are liable because the plaintiff alleged that all the defendants are partners and these three defendants neglected to deny the existence of such partnership under oath.
Let us take the second and latter portion of this statute, and we reach the same conclusion.
How can it be said that the trial court could disregard the instructed verdict which was directed by the court in favor of these three defendants, under this statute?
In the first place, this verdict, rendered by the jury at the request of the trial court, is not such a "special issue jury finding" as is contemplated by the statute. Therefore the latter portion of the statute can have no application here. But, going a step further, if it be conceded that this peremptorily instructed verdict is a "special issue jury finding", then the trial court was without authority and power to "disregard" it on the theory that it "has no support in the evidence."
On the contrary, the evidence abundantly supports the instructed verdict given these three defendants. Edmiston v. T.  N. O. R. Co.,138 S.W.2d 526 (Commission of Appeals, opinion adopted by Supreme Court), and cases cited; Myers v. Crenshaw, 134 Tex. 500, 137 S.W.2d 7
(Commission of Appeals, opinion adopted by Supreme Court), and cases cited.
With the above observations I heartily concur in the conclusions reached, as is disclosed by the opinion prepared for the court by Mr. Justice SPEER.